internal_revenue_service p o box cincinnati oh release number release date date date legend b employer dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program for children and dependents of employees and grandchildren of employees of b the purpose of your program is to provide financial assistance to an individual to pursue an education for that individual's own benefit to be eligible to apply for a scholarship the student must e e beachild a grandchild or a dependent of an employee of b be enrolled for a minimum of credit hours each semester be pursuing a post-secondary education at an accredited two-year or four-year technical school college university or graduate school letter catalog number 58264e e satisfy the minimum admissions standards of a qualified technical school college university or graduate school you anticipate publicizing the scholarship program through memoranda to b employees in addition beyond notifying existing employees of the existence of the program b will not use the scholarship program to induce prospective employees to join b or current employees to continue employment at b the recipients will be selected by a selection committee independent of you on an objective and non-discriminatory basis with neither race creed color sex age nor disability being considered the committee will not include any employees current or former of yours or b’s you may also contract the services of an independent service provider that is in the business of performing scholarship administration services to private_foundations including selecting the recipients alternatively the selection committee may include individual volunteers from accounting firms charitable organizations educational institutions law firms and or banks furthermore the selection committee will choose grant recipients based solely on objective standards that are completely unrelated to the recipients’ or their parents’ guardians’ or grandparents’ employment and to the b line_of_business a scoring system will be used and the initial tentative selection criteria and their maximum scores are as follow grades academic record academic performance points individual data points work experience demonstrated leadership extracurricular activities - school community awards recognition and honors statement of goals and aspirations unusual circumstance sec_3 outside appraisal points financial need points your board will determine the maximum scholarship award amount however your independent selection committee will determine the amount of each scholarship and may consider the amount of the tuition at the designated school or college as well as have the exclusive right to vary the amount of the scholarships awarded the grants will also be awarded in the order recommended by the committee in addition the number of scholarships awarded annually will not exceed percent of the number of individuals who were eligible for the scholarship program applied for such scholarships and were considered by the independent selection committee in selecting the scholarship recipients for that year or percent of the number of individuals who were eligible for such scholarships whether or not they applied in that year letter catalog number 58264e scholarships will be given for one academic year under no circumstances will a recipient lose a scholarship merely because their parent guardian or grandparent is no longer an employee of b furthermore the scholarship checks will be made payable in one or two payment s and mailed directly to the school the award will be applied to the student’s fall and or spring semester for their tuition fees books and room and board unused funds will be returned to you you will also require recipients to provide grade transcripts following each semester quarter or term to verify they are still in good standing with the school or college and satisfy the ongoing eligibility requirements specifically to maintain an award the recipient must continue to attend an accredited two-year or four-year technical school college university or graduate school and satisfy the minimum admissions standards of such technical school college university or graduate school you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of letter catalog number 58264e code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won’t exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage letter catalog number 58264e tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements catalog number 58264e letter
